UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 20, 2015 CELLULAR BIOMEDICINE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-36498 86-1032927 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19925 Stevens Creek Blvd., Suite 100 Cupertino, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(408) 973-7884 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On November 20, 2015, Cellular Biomedicine Group, Inc. (the “Company”) completed its 2015 annual meeting of stockholders (the "Annual Meeting"). The number of shares of common stock entitled to vote at the Annual Meeting was 11,620,165 shares. The number of shares of common stock present or represented by valid proxy at the Annual Meeting was 8,271,566 shares. All matters submitted to a vote of the Company's stockholders at the Annual Meeting were approved and Wen Tao (Steve) Liu, Nadir Patel and Wei (William) Cao were elected “Class III” directors. The following is a tabulation of the voting on the proposals presented at the Annual Meeting: (i) To elect three (3) “Class III” directors, each of whom will be elected for a term of three years, or until the election and qualification of their successors. Nominee Shares Voted For Shares Withheld Wen Tao (Steve) Liu Nadir Patel Wei (William) Cao (ii) To ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015. Shares Voted For Shares Voted Against Shares Abstaining Item 7.01Regulation FD Disclosure. On November 23, 2015, Cellular Biomedicine Group, Inc. (the “Company”) issued a press release announcing the results of the Annual Meeting. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1Press Release, dated November 23, 2015 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cellular Biomedicine Group, Inc. Date: November 30, 2015 By: /s/Bizuo (Tony) Liu Bizuo (Tony) Liu Chief Financial Officer 3
